Civil action, tried upon these issues:
1. Did the defendant enter and trespass on the lands of the plaintiff, as alleged? Answer: "No."
2. What damages, if any, has the plaintiff sustained thereby?
The plaintiff appealed.
The defendant admitted the ownership of the land to be in plaintiff, but denied any trespass. So that the only issue was the location of plaintiff's boundary line, and to determine the location of plaintiff's boundary line it became necessary, on the trial, to locate a certain gum on the east side of the landing field, which was the gum *Page 141 
described in the aforesaid deed, from which the line is to run south 45 degrees east to a navigable watercourse.
This involves exclusively a question of fact and was submitted to the jury in a charge free from error.
We have examined the six exceptions to evidence and find them to be without merit.
No error.